 1   STEVEN L. DERBY, Esq. (SBN 148372)
     CELIA MCGUINNESS, Esq. (SBN 159420)
 2   DERBY, McGUINNESS & GOLDSMITH, LLP
     300 Lakeside Drive, Suite 1000
 3   Oakland, CA 94612
     Telephone: (510) 987-8778
 4   Facsimile: (510) 359-4419
     cmcguinness@dmglawfirm.com
 5
     Attorneys for Plaintiff
 6   DIANE SIECK
 7   MERCEDES A. GAVIN (SBN 164575)
     LAW OFFICES OF MERCEDES A. GAVIN
 8   145 Town Center #593
     Corte Madera, CA 94925
 9   Telephone: (415) 497-1493

10   Attorneys for Defendants
     EDEN HOUSING, INC. et al.
11

12                                 UNITED STATES DISTRICT COURT

13                               NORTHERN DISTRICT OF CALIFORNIA

14
     DIANE SIECK,                                              CASE NO. 5:18-cv-05570-NC
15
                    Plaintiff,                                 Civil Rights
16

17   v.                                                    ORDER FOR COURT TO DISMISS
18                                                         ACTION WITH PREJUDICE,
     EDEN HOUSING, INC. AND AFFILIATES;                    SUBJECT TO RETAINING
19   EDEN HOUSING, INC.; EDEN HOUSING                      JURISDICTION TO ENFORCE
     MANAGEMENT, INC.; JEWEL AVENUE                        CONSENT DECREE, DOCKET 49
20   ASSOCIATES, LP; VISTA POINT, LLC AND
     DOES 1-20,
21
                    Defendants.
22

23

24

25

26

27

28

                                 ORDER TO DISMISS CLAIMS WITH PREJUDICE CASE NO.
                                                  5:18-cv-05570-NC
                                                   ORDER
 1
            Upon mutual agreement of all parties, all claims against Defendants are dismissed with
 2
     prejudice with this Court retaining jurisdiction pursuant to the terms of the Consent Decree which
 3
     the Court ordered at Docket 49.
 4
            IT IS SO ORDERED.
                                                                   ISTRIC
 5
                                                              TES D      TC
 6                                                          TA




                                                                                      O
                                                       S




                                                                                       U
                                                      ED




                                                                                        RT
 7   DATED: August 1, 2019                         ___________________________________




                                                  UNIT
                                                                        TED
 8                                                              GRAN M. Cousins
                                                   Honorable Nathanael




                                                                                               R NIA
                                                   U.S. District Court Magistrate Judge
 9
                                                                                           s
                                                                               M. Cousin
10                                                NO        Judge Na
                                                                     thanael




                                                                                               FO
                                                    RT




                                                                                           LI
11
                                                           ER
                                                      H




                                                                                      A
                                                                N                       C
12                                                                  D IS T IC T    OF
                                                                          R
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -2-
                                ORDER TO DISMISS CLAIMS WITH PREJUDICE CASE NO.
                                                5:18-cv-05570-NC
